Case 1:19-cr-00614-SHS Document 3-3 Filed 08/29/19 Page 1 of 6




            EXHIBIT 3
      Case 1:19-cr-00614-SHS Document 3-3 Filed 08/29/19 Page 2 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - -        x
                                         :
UNITED STATES OF AMERICA                 :
                                                 SUPERSEDING INFORMATION
        - v. –                           :
                                                 S3 18 Cr. 444 (NRB)
                                         :
JANELL THOMPSON,
                                         :
                      Defendant.
                                         :

- - - - - - - - - - - - - - - - -        x


                            COUNT ONE
        (Conspiracy to Distribute a Controlled Substance)

          The United States Attorney charges:

          1.     From on or about February 10, 2014, up to and

including in or about June 2018, in the Southern District of New

York and elsewhere, JANELL THOMPSON, the defendant, and others

known and unknown, intentionally and knowingly did combine,

conspire, confederate, and agree together and with each other to

violate the controlled substance laws of the United States.

          2.     It was a part and an object of the conspiracy

that JANELL THOMPSON, the defendant, and others known and

unknown, would and did distribute and possess with intent to

distribute a controlled substance and a controlled substance

analogue, in violation of Title 21, United States Code,

Section 841(a)(1).
      Case 1:19-cr-00614-SHS Document 3-3 Filed 08/29/19 Page 3 of 6



          3.    From on or about February 10, 2014, up to and

including on or about April 10, 2017, the controlled substance

analogue that JANELL THOMPSON, the defendant, agreed to

distribute and possess with intent to distribute was methyl 2-

(1-(5-fluoropentyl)-1H-indazole-3-carboxamido)-3,3-

dimethylbutanoate) (known as “5F-ADB” or “5F-MDMB-PINACA”), in

violation of Title 21, United States Code, Section 841(b)(1)(C).

          4.    From on or about April 10, 2017, up to and

including in or about June 2018, the controlled substance

analogue that JANELL THOMPSON, the defendant, agreed to

distribute and possess with intent to distribute was mixtures

and substances containing a detectable amount of methyl 2-(1-(5-

fluoropentyl)-1H-indazole-3-carboxamido)-3,3-dimethylbutanoate)

(known as “5F-ADB” and “5F-MDMB-PINACA”), a controlled substance

analogue, as defined in Title 21, United States Code, Section

802(32), of N-1(1-amino-3,3-dimethyl-1-oxobutan-2-yl)-1-pentyl-

1H-indazole-3-carboxamide (known as “ADB-PINACA”), that was

intended for human consumption and is treated as a controlled

substance in Schedule I of the Controlled Substances Act, in

violation of Title 21, United States Code, Sections 813 and

841(b)(1)(C).

          (Title 21, United States Code, Section 846.)




                                    2
      Case 1:19-cr-00614-SHS Document 3-3 Filed 08/29/19 Page 4 of 6



                         FORFEITURE ALLEGATION

          5.    As a result of committing the controlled

substance offense alleged in Count One of this Superseding

Information, JANELL THOMPSON, the defendant, shall forfeit to

the United States, pursuant to Title 21, United States Code,

Section 853, any and all property constituting, or derived from,

any proceeds obtained, directly or indirectly, as a result of

said offense and any and all property used, or intended to be

used, in any manner or part, to commit, or to facilitate the

commission of, said offense, including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense.

                      Substitute Assets Provision

          6.    If any of the above described forfeitable

property, as a result of any act or omission of the defendants:

                (a)    cannot be located upon the exercise of due

diligence;

                (b) has been transferred or sold to, or deposited

with, a third person;

                (c) has been placed beyond the jurisdiction of

the Court;

                (d) has been substantially diminished in value;

or




                                    3
      Case 1:19-cr-00614-SHS Document 3-3 Filed 08/29/19 Page 5 of 6



                (e) has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any

other property of the defendants up to the value of the above

forfeitable property.

          (Title 21, United States Code, Section 853.)




                                        _____________________________
                                        GEOFFREY S. BERMAN
                                        United States Attorney




                                    4
Case 1:19-cr-00614-SHS Document 3-3 Filed 08/29/19 Page 6 of 6




              UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK


                UNITED STATES OF AMERICA

                           - v. -

                     JANELL THOMPSON,

                                    Defendant.



                 SUPERSEDING INFORMATION


                   S3 18 Cr. 444 (NRB)


                    (21 U.S.C. § 846.)


                    GEOFFREY S. BERMAN
                 United States Attorney.
